DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed August 15, 2022, which amends claim 1 and cancels claim 4. Claims 1-3 and 5-10 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed August 15, 2022, caused the withdrawal of the rejection of claims 1-3, 5, and 7-10 under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (KR2015-0130206) as set forth in the Office action mailed May 26, 2022.
Applicant’s amendment of the claims, filed August 15, 2022, caused the withdrawal of the rejection of claim 4 under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (KR2015-0130206) in view of Kim et al. (KR2016-0141360) as set forth in the Office action mailed May 26, 2022. The applicant cancels claim 4; therefore, the claim is no longer pending.

Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that Kim does not teach where both fused benzofuran groups are substituted with fused oxazole groups, the Office points out that Kim does not need to teach all the applicant’s claimed limitations. Furthermore, it is the combination of Cha and Kim that would meet the applicant’s claimed invention. Kim shows that fused benzofuran groups can be substitute with oxazole groups; therefore, the substitution would have been obvious. Regarding that Kim or Cha teach where both benzofuran groups are substituted with oxazole groups, the Office points out that both Kim and Cha show that the fused groups can be the same on fluorene core. This showing would direct one to substitute by benzofuran groups for oxazole groups. 
Regarding the applicant’s argument of unexpected results, the results are commensurate in scope with the claims or the prior art. The applicant’s claims are broad and allow the compounds to use in any layer of the electroluminescent device. The applicant only provides results for when the compound is used in the light emitting layer and where the compound is used as the dopant in the light emitting layer. The claims do not limit the structure of the device or where the claimed compound is used in the device. Also, the claims do not limit the host material used, but in the results the applicant only use a single host material. It is unclear if the same results would occur when different host materials are used or if different materials are used in the other layers of the electroluminescent device.  
Regarding the applicant’s argument that the applicant’s results show a comparison to compound 17 of Kim, the Office points out that Cha teaches that the compound can be used in light emitting layer, hole transporting layer, or the electron transporting layer and the applicant only shows results for when the compound is used in the light emitting layer. Also, the Office points out that the applicant only shows results for a specific mixture of host and dopant and the prior art does not limit the host material used. The applicant’s results are not commensurate in scope with the claims or the prior art. The applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (KR2015-0130206), where Cha et al. (US 2017/0062729) (hereafter “Cha”) is used as the English equivalent, in view of Kim et al. (KR2016-0141360), where Kim et al. (US 2017/0342318) (hereafter “Kim”) is used as the English equivalent.
Regarding claims 1-3 and 5-10, Cha teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, or a cathode (paragraph [0332]). Cha teaches electroluminescent device can comprise the following compound, 
    PNG
    media_image1.png
    208
    375
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    203
    276
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    181
    263
    media_image3.png
    Greyscale
 are a few examples (paragraph [0073]). Cha teaches that the compounds can be used in the light emitting layer, hole transporting layer, or the electron transporting layer (paragraph [0076]).
Cha does not teach where the fused benzofuran groups on the flourene group are 
    PNG
    media_image4.png
    58
    33
    media_image4.png
    Greyscale
 groups.
Kim teaches similar compounds to Cha and the use of the compounds in electroluminescent device for the same purpose of Cha (paragraphs [0095] and [0098]). Kim teaches that the fluorene atoms can be fused with benzofuran groups or 
    PNG
    media_image4.png
    58
    33
    media_image4.png
    Greyscale
 groups (paragraph [0095]). Kim teaches that when 
    PNG
    media_image4.png
    58
    33
    media_image4.png
    Greyscale
 is used instead of benzofuran the compounds can be used for the same purpose as when only dibenzofuran is fused to the fluorene group (paragraph [0098]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substituted the fused benzofuran groups in the compounds of Cha for 
    PNG
    media_image4.png
    58
    33
    media_image4.png
    Greyscale
 groups as taught by Kim. The substitution would have been one known group that can be fused to fluorene groups for another and one of ordinary skill in the art would expect the compounds can be used in electroluminescent devices, such as the dopant in the light emitting layer given the teachings of Kim and Cha. The substitution would lead to the following claimed compound, 
    PNG
    media_image5.png
    129
    161
    media_image5.png
    Greyscale
, as an example when the groups are substituted in the compounds of Cha.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759